Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
1.	The drawings are objected to because.
a.	element 231-234 in figure 2 is not disclosed in the specifications.
b.	element 231-232 in figure 3 is not disclosed in the specifications.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103

2.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 & 14-19  is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Kim et al. US2015/0138634 in view of Li et al. 	US2021/0050486 and further in view of Sorrell et al. US2010/0315389.

	Per claim 1 Kim et al. teaches an electronic device (10; [0046], see fig.3), comprising: a housing (400A-D, see fig.95); a cover glass (400Q & 410Q, see fig.34); a plurality of display panels (100, 110, 120 & 130, see fig.34 & 95) disposed adjacent to a rear surface of the cover glass in the housing (see fig.34); a plurality of first heat dissipation plates (300, 310, 320 & 330) disposed adjacent to rear surfaces of the plurality of display panels in the housing (see fig.95); a plurality of driving units (400, 
	Kim et al. does not explicitly teach a plurality of power/data reception circuit boards disposed adjacent to rear surfaces of the plurality of first heat dissipation plates in the housing; a support configured to support at least a portion of the plurality of power/data reception circuit boards; and a power/data transmission circuit board having at least a portion contacting and supported by the support and spaced apart by a predetermined distance from the plurality of power/data reception circuit boards in a space provided by the support, wherein the power/data transmission circuit board includes a plurality of first antennas corresponding to a plurality of second antennas included in each of the plurality of power/data reception circuit boards and a transmission resonator corresponding to a plurality of reception resonators included in each of the plurality of power/data reception circuit boards.
	Li et al. however discloses a plurality of power/data reception circuit boards (110) disposed adjacent to rear surfaces of the display panels (11, see fig.4) in the housing (see fig.14); a support (10; [0043]) configured to support at least a portion of the plurality of power/data reception circuit boards (110 & 111, see fig.14; [0043]-[0045], [0051], “110 receives data and power”); and a power/data transmission circuit board (12, & 126; [0047], [0051], “12 transmit data and power”) having at least a portion contacting and supported by the support (see fig.14, “opposite surface of 12 including 126”) and spaced apart by a predetermined distance from the plurality of power/data reception circuit boards (110 & 111, see fig.14) in a space provided by the support (see fig.14), 	Sorrell et al. further discloses wherein the power/data transmission circuit board 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of display panels of Kim et al. to include a plurality of power/data reception circuit board adjacent to a rear surface of the plurality of heat dissipation plates, a support configured to support at least a portion of the plurality of power/data reception circuit board and a plurality of power/data transmission circuit board having at least a portion contacting and supported by the support as taught by Li et al. in the display panel of Kim et al., and further have the transmission circuit board include a plurality of first antennas corresponding to a plurality of second antennas included in each of the plurality of power/data transmission and reception circuit board as taught by Sorrell et al. in the display panel of Kim et al., because the structure of Li et al. and Sorrell et al. in the display panel of Kim et al., enables data and power communications between the displays and a processor without the need of cables, or bulky components thus enabling the display panel of Kim et al. to be modular,  more compact, and easy to troubleshoot.
	Per claim 2 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, wherein the plurality of display panels (100, 110, 120 & 130, see fig.34 & 95, “Kim et al.”), the plurality of first heat dissipation plates (300, 310, 320 & 
	Per claim 3 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, wherein at least one display panel (100, “Kim et al.”), at least one first heat dissipation plate (300, “Kim et al.”), and at least one power/data reception circuit board (110 & 111, “Li et al.”) comprise a display panel module (Examiner note: “the combined limitations of the display panel and heat dissipation plates of Kim et al. and the plurality of power/data reception circuit boards of Li et and Sorrell et al. makes up the display panel module set”).
	Per claim 4 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, wherein the transmission resonator is coupled with the plurality of reception resonators and configured to wirelessly transmit power to the plurality of reception resonators ([0028]-[0031], [0049]).
	Per claim 5 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 4, wherein the transmission resonator is configured to transmit power based on a constant current (CC) mode, and wherein each of the plurality of reception resonators is configured to receive power based on a constant voltage (CV) mode ([0031], “DC power”, [0049], “receive antenna is tuned to resonate, therefore it has a reception resonator” [0043]).
	Per claim 6 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 4, wherein a shape of the transmission resonator (200; [0042]) corresponds to a shape of the plurality of reception resonators ([0049], “similarly dimensioned”).
	Per claim 7 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, wherein each of the plurality of first antennas is configured to transmit image data to a respective one of the plurality of second antennas (Abstract, “Examiner notes that data as disclosed by Sorrell et al. with respect to the display unit could be image data, because a display unit is known to display image data”) .
	Per claim 8 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 7, wherein each of the plurality of first antennas is configured to transmit control data ([0040]-[0043], “transmit circuitry includes a controller… implementing a communication protocol”) for controlling an output of the image data (Abstract, “transmit and receive data”, [0029], “receive and transmit data via near-field, Examiner notes that data as it relates to the display unit could be interpreted as an image data”) to a respective one of the plurality of second antennas.
	Per claim 9 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 7, wherein the power/data transmission circuit board includes: a first short-range communication module comprising circuitry, wherein the plurality of power/data reception circuit boards include a plurality of second short-range micro communication modules comprising circuitry ([0009], [0029], “near-field communication means”, [0035], transmitter and receiver communicate via Bluetooth, therefore each transmitter and receiver includes a Bluetooth communication module circuitry which is 
	Per claim 14 Kim et al. teaches a display panel module (100), comprising: a display panel (100, 110, 120 & 130, see fig.34 & 95); a first heat dissipation plate (300, 310, 320 & 330) disposed adjacent to a rear surface of the display panel (see fig.34 & 95); and a plurality of driving units (400, 410, 420 & 430; [0053]-[0060], see fig.5) disposed adjacent to rear surfaces of the plurality of first heat dissipation plates in the housing (see fig.5; [0053]-[0060]); 
	Kim et al. does not explicitly teach a power/data reception circuit board disposed adjacent to a rear surface of the first heat dissipation plate, wherein the power/data reception circuit board includes an antenna and a reception resonator.
	Li et al. however discloses a plurality of power/data reception circuit boards (110) disposed adjacent to rear surfaces of the display panels (11, see fig.4)
	Sorrell et al. further discloses wherein a power/data reception circuit board (108) includes an antenna (118) and a reception resonator ([0028]-[0031], “mutual resonant relationship… resonant frequency of receiver”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the plurality of display panels of Kim et al. to include a power/data reception circuit board adjacent a rear surface of the first heat dissipation plate, and have the power/data reception circuit 
	Per claim 15 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 14, wherein the reception resonator is coupled with a transmission resonator and configured to wirelessly receive power ([0028]-[0031]).
	Per claim 16 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 15, wherein the reception resonator is configured to receive power based on a constant voltage (CV) mode ([0031], “DC power”, [0049], “receive antenna is tune to resonate, therefore it has a reception resonator” [0043]).
	Per claim 17 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 14, wherein the antenna is configured to receive image data (Abstract, “Examiner notes: data as disclosed by Sorrell et al. can be interpreted to be an image data, because a display unit is known to receive & transmit image data”).
	Per claim 18 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 17, wherein the antenna is configured to receive control data ([0040]-[0043], “transmit circuitry includes a controller… implementing a communication protocol”) for controlling an output of the image data (Abstract, “transmit and receive data”, Examiner notes that data as it relates to the display unit could be interpreted as an image data”).
	Per claim 19 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 17, wherein the power/data reception circuit board includes a .

Claims 10 & 20  is/are rejected under 35 U.S.C. 103 as being 	unpatentable over 	Kim et al. US2015/0138634 in view of Li et al. 	US2021/0050486 and Sorrell et 	al. US2010/0315389 as applied to claim 1, 	and further in view of Lin et al. US2020/0365789.

	Per claim 10 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, 
	Kim et al. in view of Li et al. and Sorrell et al. does not explicitly teach further comprising a plurality of second heat dissipation plates disposed between the plurality of display panels and the plurality of first heat dissipation plates.
	Lin et al. however discloses a plurality of second heat dissipation plates (120) disposed between a plurality of display panels (140) and a plurality of first heat dissipation plates (110; [0026], line 18-20, “aluminum”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second heat dissipation plate disposed between the plurality of display panels and the plurality of first heat 
Per claim 20 Kim et al. in view of Li et al. and Sorrell et al. teaches the display panel module of claim 14, 
Kim et al. in view of Li et al. and Sorrell et al. does not explicitly teach further comprising a second heat dissipation plate disposed between the display panel and the first heat dissipation plate.
	Lin et al. however discloses a second heat dissipation plate (120) disposed between a display panels (140) and a first heat dissipation plate (110; [0026], line 18-20, “aluminum”).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second heat dissipation plate disposed between the plurality of display panels and the plurality of first heat dissipation plate, because it ensures that the heat is effectively dissipated away from the display panel, thus ensuring that the display panel functions effectively. 

Claims 11-12  is/are rejected under 35 U.S.C. 103 as being unpatentable 	over Kim et al. US2015/0138634 in view of Li et al. US2021/0050486 and 	Sorrell et al. US2010/0315389 as applied to claim 1, and further in view of 	Akuzawa et al. US2016/0315383.

	Per claim 11 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, 
	Kim et al. in view of Li et al. and Sorrell et al. does not explicitly teach further 
	Akuzawa et al. however discloses a first shield (22) disposed adjacent to the transmission resonator (21, see fig.1; Abstract, [0031]).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a first shield disposed adjacent the transmission resonator as taught by Akuzawa et al. in the electronic device of Kim et al. in view of Li et al. and Sorrell et al., because it controls the effects of electromagnetic interference, thus ensuring that there is no electromagnetic interference with the display panel. 
	Per claim 12 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, 
	Kim et al. in view of Li et al. and Sorrell et al. does not explicitly teach further comprising a plurality of second shields disposed adjacent to each of the plurality of reception resonators.
	Akuzawa et al. however discloses a plurality of second shields (13a, 23 & 13b) disposed adjacent to each of the plurality of reception resonators (14a, 24 & 14b, see fig.1 & 3).
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have a second shield disposed adjacent the reception resonator as taught by Akuzawa et al. in the electronic device of Kim et al. in view of Li et al. and Sorrell et al., because it controls the effects of electromagnetic interference, thus ensuring that there is no electromagnetic interference with the display panel. 
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Kim et al. US2015/0138634 in view of Li et al. US2021/0050486 and Sorrell et 	al. US2010/0315389 as applied to claim 1, and further in view of SHIN et al. 	US2019/0166704.

	Per claim 13 Kim et al. in view of Li et al. and Sorrell et al. teaches the electronic device of claim 1, 
	Kim et al. in view of Li et al. and Sorrell et al. does not explicitly teach wherein each of the plurality of display panels includes a micro light emitting diode (LED) panel.
	SHIN et al. however discloses wherein each of the plurality of display panels includes a micro light emitting diode (LED) panel ([0031]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a micro light emitting diode (LED) panel in the electronic device of Kim et al. in view of Li et al. and Sorrell et al., because a micro light emitting diode is brighter and more stable than other LEDs.
	
Email Communication

3.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. US11026328 discloses a display apparatus including a printed circuit board on which a plurality of light emitting diodes (LEDs) is mounted; a frame configured to support the printed circuit board, and including a frame hole passing through the frame; a chassis coupled to the frame, and including a chassis hole configured to correspond to the frame hole; and a bonding member positioned between the printed circuit board and the frame, through the frame hole and the chassis hole, the bonding member configured to bond the frame to the printed circuit board.
	Nearman et al. US2008/0078733 discloses an LED display module having features for improvement over prior art devices by providing novel features for improved LED visibility, improved weather and climatological sealing, improved electromagnetic interference (EMI) suppression, improved heat dissipation, and improved airflow.
	Applicants are directed to consider additional pertinent prior are included on the Notice of References Cited (PTOL 892) attached herewith. The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648. The examiner can normally be reached Monday-Friday 9AM-6PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL A MATEY/Examiner, Art Unit 2835